Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1 and 15 the phrase “sole-shaped” is vague and indefinite because it attempts to define the system in reference to an undefined, unknown sole and therefore it is not clear what shapes would be encompassed with such language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watters (8413351) in view of Monger (2016/0106178).
     Watters shows A modular footwear system comprising:
a footwear-cover (120) having
a vamp-cover (125);
a left-tail (121);
a right-tail (122) mirroring the left-tail;
a sole-shaped perimeter (bottom edge of 120) defining an interior; and
a sole tensioner (at 140) substantially as claimed except for the sole tensioner.  Monger teaches providing an X-shaped tensioner (16) integral with the sole-shaped perimeter spanning
the interior of the sole-shaped perimeter of a shoe cover (14).  It would have been obvious to provide an X-shaped tensioner as taught by Monger in the cover of Watters to provide a more secure attachment of the cover to a shoe.
In reference to claim 7, see Watters column 2 lines 5-8 which suggests the use in various styles and shape such as athletic shoes, official notice is taken that it is well known and conventional to provide laces and apertures in athletic footwear and it would have been obvious to provide such for an athletic shoe.
In reference to claim 14, see Monger paragraph [0022].
Claim(s) 2, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 7, and 14 above, and further in view of McDonald (2005/028491).
Watters as modified above shows a system substantially as claimed except for the shoe having an X-shaped recess.  McDonald teaches providing an X-shaped recess (see figure 4 bottom of element 40) in the bottom of a sole to receive an X-shaped strap (32) of a removable cover element (30).  It would have been obvious to provide an x-shaped recess as taught by McDonald in the system of Watters as modified above to provide a secure attachment and to prevent the straps from slipping.
In reference to claim 8, see Watters elements 160 and 162.
In reference to claim 9, Monger teaches the use of elastic materials for shoe covers (see paragraph [0022].
In reference to claims 10 and 11, see figure 4 of McDonald which teaches wider portions of the straps at the perimeter.  It would have been obvious to shape the straps as taught by McDonald in the system of Watters as modified above to make the strap attachment at the perimeter stronger and more durable.
In reference to claims 12 and 13, McDonald teaches forming the straps to extend out of the recesses (see figures 5 and 6).  It would have been obvious to shape the thickness of the strap and recess as taught by McDonald in the system of Watters as modified above to allow the straps to provide increased traction.  In reference to claim 13,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the strap and recess the claimed thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732